Citation Nr: 0701424	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for dysthymia, claimed 
as depression.

2.  Entitlement to service connection for a back disorder, 
including secondary to bilateral service-connected knee 
disorders.

3.  Entitlement to an increased disability rating for 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased disability rating  for 
degenerative arthritis of the left knee, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to January 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Recently, in December 2006, the veteran filed a claim 
alleging that clear and unmistakable error had been committed 
in the RO's August 1999 decision, which reduced the 
disability rating assigned to her service-connected right 
knee disorder from 10 percent to 0 percent, effective 
November 1, 1999.  The RO has not yet had the opportunity to 
review this claim, and it is hereby referred to the RO for 
development and adjudication as appropriate.   

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for dysthymia, 
claimed as depression, and for a back disorder, including 
secondary to bilateral service-connected knee disorders.  She 
is also seeking increased disability ratings for her service-
connected right and left knee disorders.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with her claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In October 2002, the veteran filed a statement indicated that 
she was receiving treatment from E. Tripp, M.A., L.L.P.  She 
also reported receiving treatment from E. Johnson, a 
psychiatric consultant.  Thereafter, in November 2002, the 
veteran submitted private treatment records, dated in 2001 
and 2002, including records from E. Tripp, M.A., L.L.P.

In August 2004, the veteran's representative filed a 
statement indicated that the veteran was still being treated 
by "Dr. E. Trippi [sic], psychologist" and that her 
complete treatment records were not in the veteran's claims 
folder.  In addition, the veteran's representative noted that 
the records which were previously submitted by the veteran 
were incomplete.  

The report of the veteran's June 2003 VA psychiatric 
examination noted that she was receiving outpatient treatment 
in Flint, Michigan, with Dr. Alan Johnson, and that she was 
also seeing Alan Trim for individual sessions.  These records 
are not in the veteran's claims folder.

In September 2005, the veteran's representative submitted 
outpatient treatment records relating to the veteran, dated 
from June 2005 to July 2005, from the VA Medical Center in 
Ann Arbor, Michigan.  The cover sheet from the VA Medical 
Center in Ann Arbor, Michigan for these records notes, in a 
portion of the letter which has been highlighted, that 
"[o]ur database indicates that this patient's medical 
records are located at the Saginaw VA clinic.  Any further 
information needed contact Saginaw VA Clinic."  Under these 
circumstances, the Board finds that additional VA treatment 
records, which are relevant to her appeal herein, appear to 
be available in this matter.  Thus, additional attempts to 
obtain all available treatment records in this case is 
necessary.

The Board also notes that given the passage of time since the 
veteran's last VA examination for her service-connected 
knees, an additional VA examination to determine the current 
severity of her service-connected right and left knee 
disorders is warranted.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims, to include 
current treatment for her 
service-connected bilateral knee 
disorders, as well as competent evidence 
that provides a relationship between 
depression and a back disorder and her 
period of active military service, or to 
her service-connected bilateral knee 
disorders.  Based on her response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include complete treatment 
records from E. Tripp, M.A., L.L.P.; E. 
Johnson, psychiatric consultant; Alan 
Johnson, M.D.; and Alan Trim, and all 
relevant treatment records from the 
Saginaw VA Clinic.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO must schedule the 
veteran for the appropriate examination 
to determine the severity of her service-
connected degenerative arthritis of the 
right and left knees.  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, must be conducted.  The 
examiner must provide the range of 
motion, in degrees, of the veteran's 
right and left knees.  In addition, after 
reviewing the veteran's complaints and 
medical history, the examiner must render 
an opinion as to the extent to which the 
veteran experiences functional impairment 
due to her bilateral knee disorder to 
include as due to weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
veteran's claims on appeal herein.  If 
any claim remains denied, the RO must 
provide the veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

